El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Eduardo Urrutia y Antonio Escalera obtuvieron de la Le-gislatura de Puerto Pico dos Resoluciones Conjuntas — las núms. 58 y 69, Leyes de 1931, págs. 1015 y 1051 — , por virtud, de las cuales se les facultó para sufrir examen de reválida ante este Tribunal Supremo. Ambos presentaron sus soli-citudes y a ellas se opusieron varios abogados por estimar que las Resoluciones eran inconstitucionales porque equiva-lían a negar la igual protección de las leyes a futuros can-didatos.
Oídos todos los interesados la corte desestimó la objeción a la constitucionalidad de la actuación legislativa, y a los efectos de cumplir mejor su cometido, señaló otra vista para que los peticionarios pudieran aportar nuevas pruebas, dán-dose a los opositores la • oportunidad de repreguntar a los testigos que presentaren. La resolución de esta corte se basó en la opinión que aparece publicada en este mismo vo-lumen a las páginas 168 y siguientes. La vista fué celebrada y los casos están otra vez ante nosotros para su resolución definitiva.
Las Resoluciones Conjuntas de que se trata hablan de exámenes de reválida. Reválida- es la acción y efecto de revalidarse, y revalidarse es recibirse o aprobarse en una fa-cultad por tribunal superior.
Dentro del plan de estudios de las universidades españo-las la carrera de Derecho estaba dividida en cursos, compren-*918diendo cada curso varias asignaturas, algunas de las cuales se extendían a dos. .Cuando el estudiante aprobaba todas las asignaturas mediante examen, bien asistiendo personal-mente a las aulas de la universidad, ya estudiando libremente y compareciendo sólo a la Universidad de cuando en cuando en las fechas señaladas para los exámenes, tenía aún, para obtener su título, que sufrir otro examen general que se lla-maba de reválida. Cuando ocurrió el cambio de soberanía, se autorizó el estudio libre de la carrera de abogado fijándose por la ley expresamente las materias que debían estudiarse. La suficiencia se demostraba mediante exámenes ante un tribunal formado de jueces y abogados bajo el control del Tribunal Supremo. Hoy esos exámenes se verifican de acuerdo con las reglas prescritas por la Universidad de Puerto Rico, que es una institución creada y sostenida por el Estado.
■También se autorizó a aquellos que obtenían sus diplomas en Universidades acreditadas de los Estadqs Unidos a sufrir un examen general oral ante el tribunal primeramente in-dicado. Si el examen era satisfactorio, se les autorizaba a ejercer ante las cortes de la Isla. Esta práctica continúa y el examen que se toma se ba llamado y se llama de reválida.
¿Han cumplido los peticionarios en este caso presentando algún diploma de algún centro docente? Urrutia presentó un diploma expedido por la “Chicago School of Law” credi-tivo de haber tomado y aprobado el curso de Leyes de ese Colegio. Escalera presentó un diploma expedido por el “Hamilton College of Law.” Ninguno de esos diplomas hu-biera permitido a los peticionarios pedir el examen de revá-lida que la ley general autoriza, porque fueron obtenidos a virtud de estudios por correspondencia. De ahí que acudie-ran a la Legislatura en solicitud de leyes especiales.
Tal práctica no es recomendable. Las leyes de privilegio levantan siempre en la conciencia un movimiento de protesta. Sólo están justificadas en casos verdaderamente extraordi-narios.
*919En Puerto Pico la obtención de una licencia para ejercer la abogacía está abierta a todos sus ciudadanos. Limitándo-nos a los que en la Isla residen, tienen dos medios a su al-cance, a saber, 1, el de la asistencia personal a las- aulas uni-versitarias donde pneden seguir sus estudios bajo la direc-ción de profesores competentes e ir aprobando las asignatu-ras por cursos y mediante exámenes de acuerdo con el plan de estudios y las reglas de la Universidad, y 2, el de esos mismos exámenes tomados periódicamente estudiando uno mismo o bajo la dirección de profesores o personas compe-tentes por uno mismo escogidos.
Un examen de las leyes que ban regido y rigen en la Isla sobre la materia, demuestra la firme tendencia de exigir más cada día no sólo en cnanto a los estudios de derecho en sí mis-mos, sino especialmente en cuanto a conocimientos previos. Ningún requisito se fijó al principio, luego se exigió el diplomá de octavo grado, más tarde el de escuela superior, y abora se requieren algunas asignaturas del Bachillerato en Artes y existe el pensamiento de que los estudios legales se comien-cen después de haberse terminado los del dicho Bachillerato, como sucede en España y en otras naciones europeas y como gradualmente se va estableciendo en las más reputadas uni-versidades americanas.
T es que si hay alguna carrera que necesite de los estu-dios previos para poderse ejercer debidamente, es en verdad la de derecho. La vida es cada vez más intensa y compli-cada, las leyes se multiplican y abarcan todo género de re-laciones jurídicas, nuevas por completo algunas de ellas, y el abogado es el llamado a solucionar los problemas que crea esa vida de relación. Las leyes son fórmulas, preceptos que no basta conocer literalmente. Tras esas' fórmulas y precep-tos están la experiencia de los siglos, las conquistas de la civilización, el eterno esfuerzo de la humanidad hacia una vida más justa y mejor que en ellos cristalizaron. De ahí que para penetrar en su espíritu y poderlas aplicar debida-*920mente, sea necesario el previo conocimiento' de la naturaleza humana, del hombre y de la sociedad, y del avance de sus conocimientos por lo menos en sus principios fundamentales. La escuela gramatical, la escuela superior y el colegio pre-paran admirablemente el cerebro que ha de dedicarse luego al especial estudio de la ley.
La Legislatura de Puerto Pico ha sido justa. Legisló de acuerdo con las condiciones prevalecientes en cada época. Las facilidades que concedió al principio están justificadas. Á medida que el sistema escolar por ella misma implantado ha ido produciendo sus frutos, ha ido exigiendo más hasta llegar como llegará sin duda a ponerse a tono con los mayo-res avances realizados. Ta no son diez, ni cien los jóvenes que anualmente se gradúan en las escuelas superiores. Ya existe una juventud bien preparada tan numerosa que puede proporcionar toda la materia prima que es necesario desarro-llar para las más exaltadas profesiones. Y si la Legislatura preserva como ha preservado y debe siempre preservar la enseñanza libre y si la Universidad del Estado, reconociendo la gran función social y el fuerte espíritu de justicia que en-traña esa enseñanza libre, no hace imposible su existencia, existirá menos justificación cada día para las leyes especia-les o de privilegio en cuanto a la admisión de candidatos al ejercicio de la abogacía.
Examinemos a la luz de esos principios y del estado actual de la ley, las circunstancias que concurren en estos casos.
Ya hemos dicho que ambos candidatos poseen diplomas de Bachiller ■ en Leyes obtenidos por correspondencia. Urru-tia es además graduado de escuela superior y desempeñó por muchos años el cargo de márshal de la Corte de Distrito de San Juan, demostrando en él su competencia en cuestiones legales importantes en varias ocasiones. Varios miembros notables del foro declararon en términos encomiásticos en re-lación con su inteligencia, conocimientos generales y habili-*921dad. Citaremos parte de ana sola de esas declaraciones, la del letrado Lais Llorens Torres. Dice:
“Lo he tratado bastante. Lo he visto durante ocho o diez años ac-tuando de márshal de la Corte de Distrito de San Juan. Me consta que mientras estaba actuando de márshal en la corte estudiaba la profesión de abogado. Estudiaba derecho civil, hipotecario . . . Por las conversaciones que he tenido con él y las discusiones, he visto, no de ahora sino de tres o cuatro años atrás, que es un hombre culto, además de ser graduado de ‘higii school,’ culto en materia de his-toria, filosofía, derecho constitucional. A mi oficina ha ido muchas veces durante ese tiempo, cuando márshal de la corte de distrito y después a tratarme cuestiones de derecho y a discutir conmigo. He visto que es una persona culta y tengo la idea que un hombre que es inteligente, graduado de ‘high school,’ de una cultura general, si ese hombre ha sido márshal durante ocho años y ha estado estu-diando derecho, oyendo a los grandes abogados en la corte,- creo que tiene mejor universidad que cualquier otro alumno de Puerto Rico.”
La prueba en cuanto a Escalera fué muy deficiente. En el primer por cuanto de la Resolución Conjunta No. 69 se ex-presa lo que movió a la Legislatura a actuar en la forma en que lo hizo. Dice: “Por cuanto, el señor-Antonio Escalera desde el expresado año 1909 basta la fecba, se ba dedicado a la práctica de leyes en diversos bufetes de abogados autori-zados para ejercer su profesión por el Tribunal Supremo de Puerto Rico, ya estudiando asuntos, redactando alegaciones en toda dase'de pleitos, peticiones en cuestiones ex parte, re-medios extraordinarios y alegatos en pleitos en apelación ante la Corte Suprema de Puerto Rico, ya interviniendo en con-sultas, ya resolviendo importantes cuestiones administrativas y contenciosas, a satisfacción de los abogados con quienes' ba trabajado;” y ello en verdad no quedó demostrado de modo satisfactorio por la prueba que el peticionario ofreciera a la corte y que consta unida a este expediente.
Además, la corte tuvo una amplia oportunidad de juzgar por sí misma a los peticionarios. En la manera de conducir su caso, Urrutia demostró su competencia. Escalera en sus *922manifestaciones pareció ajeno a la práctica judicial y al co-nocimiento de la ley.
No hemos dudado un solo momento después de practi-cada la prueba en cuanto a la resolución única que procedía dictar en el caso de Escalera. No es posible acceder a su solicitud. Hemos dudado en cuanto a Urrutia en lo que res-pecta a si su caso es el verdaderamente extraordinario que justificaría el privilegio que implica la Resolución Conjunta No. 58 de 1931 y hemos decidido finalmente resolver la duda en su favor.

En su consecuencia debe declararse con lugar la solicitud de Orrutia admitiéndole a examen en él próximo noviembre, comunicándose al tribu/nal examinador las circunstancias de su caso a fin de que el examen sea todo lo amplio que las mis-mas exigen, y debe declararse sin lugar la solicitud de Es-calera.

El Juez .Asociado Señor Córdova Dávila no intervino.